Citation Nr: 0007213	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability other than arthritis, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
November 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was remanded by the Board in January 
1998 for further development; it was returned to the Board in 
February 2000.

The Board notes that the veteran was afforded a hearing 
before a hearing officer at the RO in December 1995, and that 
he failed to report for a hearing before a traveling member 
of the Board in June 1997.  The record reflects that the 
veteran, later in June 1997, submitted a statement in which 
he indicated that he did not desire to appear at a hearing 
before a member of the Board; he made no reference to any 
request for another hearing.  In May 1999, the veteran's 
representative submitted a Report of Contact dated in 
February 1996 (which was not previously of record), in which 
the veteran purportedly expressed his desire for another 
hearing at the RO.  The above Report of Contact was notably 
not submitted by the representative for the purpose of 
actually requesting that the veteran be afforded another 
hearing at the RO, and no other communication has been 
received from either the veteran or his representative 
suggesting that the veteran in fact desires another hearing 
at the RO.  Accordingly, the Board concludes that no 
outstanding requests by the veteran for a hearing remain.


REMAND

Briefly, the record reflects that service connection for left 
knee disability, including arthritis, was granted in a 
February 1956 rating decision; the disability was evaluated 
as 10 percent disabling.  In October 1991 the evaluation 
assigned the disability was increased to 20 percent 
disabling, and in January 1996, during the pendency of the 
instant appeal, the evaluation assigned the veteran's left 
knee disability was increased to 30 percent disabling.  In 
January 1998, the Board remanded the case for further 
development, to include consideration by the RO of the 
application of VAOPGCPREC 23-97 (1997).

The record reflects that the RO, in a March 1999 rating 
decision, purported to grant service connection for left knee 
arthritis, assigning a separate 10 percent evaluation for the 
disability; the 30 percent evaluation for left knee 
disability under Diagnostic Code 5257 was continued.  The RO 
thereafter issued a Supplemental Statement of the Case (SSOC) 
in March 1999 which identified the issue on appeal as 
evaluation of post operative residuals, left knee, currently 
evaluated as 30 percent disabling; the SSOC specifically 
noted that it would not address the separate evaluation 
assigned the veteran's arthritis, indicating only that the 
veteran would receive notification of the separate rating in 
the future.  

As noted above, service connection for left knee arthritis 
was granted in February 1956, and not in March 1999; the 
issues on appeal are therefore correctly listed on the title 
page of this action.  The Board notes, however, that the 
veteran has not been issued an SSOC which includes 
consideration of the issue of entitlement to an increased 
rating for left knee arthritis.

The Board further notes that the veteran's most recent VA 
examination of the left knee was performed in September 1998.  
The examiner did not adequately assess the extent of the 
veteran's left knee instability nor did he adequately assess 
the extent of functional loss due to pain and weakness.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
left knee disability, including 
arthritis.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  The extent of any left 
knee instability or subluxation 
should be noted.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain and to specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should be 
requested to assess the extent of 
any pain.  The physician should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.  

The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed.  

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues on appeal.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


